Citation Nr: 1235672	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to January 6, 2009, and in excess of 30 percent from January 6, 2009, for degenerative arthritis of the cervical spine with C5-6 and C6-7 discogenic disease.  

2.  Entitlement to a total disability rating based on individual employability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Los, Angeles, California.  

By way of a March 2009 rating action, the RO in Seattle, Washington concluded that an increased rating of 30 percent was warranted for the Veteran's service-connected cervical spine disability due to limitation of motion shown in a January 6, 2009, treatment record.  The Veteran disagreed with the effective date and contends that a 30 percent rating is warranted effective the date his claim was filed, May 9, 2005.  See, e.g., April 2009 statement.  The RO construed the Veteran's disagreement as an earlier effective date claim and issued a statement of the case denying an earlier effective date in August 2012.  However, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Therefore, the Board will evaluate the Veteran's claim as a staged rating as opposed to a separate claim for an earlier effective date of the 30 percent rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  According to the Veteran's VA treatment records and his statements, he has received private treatment for his cervical spine from D.L., M.D. at Kaiser Permanente in Fontana, California.  See, e.g., December 2006 treatment record; August 2006 statement.  However, although an April 2006 MRI from Kaiser Permanente is of record, it does not appear that any records from Dr. D.L. have been obtained.  Therefore, a remand is necessary to obtain such records.  38 C.F.R. § 3.159(c)(1) (2011).  

In this regard, the Board notes that the Veteran also referenced seeing a private neurologist.  See, e.g., June 2006 treatment record.  Specifically, a May 2006 record from a neurologist, D.W., M.D. was submitted by the Veteran.  If, on remand, the Veteran identifies that there are additional records from Dr. D.W.--or any other private neurologist--those records should also be obtained.  Id.  

Additionally, since a remand is necessary to obtain additional treatment records, and since the last examination was in November 2005, the Board finds that, on remand, a new VA examination should be obtained to ascertain the current level of severity of this disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

Furthermore, the Veteran's contentions throughout the appeal indicate that he may be unemployable as a result of his service-connected cervical spine disability.  See, e.g., August 2006 statement.  Clearly, based on this evidentiary posture, a claim for a TDIU has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary-to include obtaining a pertinent medical opinion as to the effect of the Veteran's service-connected disabilities on his employability.  [In this regard, the Board points out that, in addition to the service-connected degenerative arthritis of the cervical spine with C5-6 and C6-7 discogenic disease (20% prior to January 6, 2009, and 30% from January 6, 2009), service connection is also in effect for neuropathy of the left upper extremity, associated with the service-connected cervical spine disability (10 percent prior to January 6, 2009, and 40% from January 6, 2009).]  

Furthermore, the most recent VA treatment records from the VA Medical Center (VAMC) in Loma Linda, California are dated in March 2010.  Accordingly, on remand, records of any ongoing VA cervical spine and left upper extremity treatment that the Veteran may be receiving should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter for the claim for a TDIU.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service cervical spine and upper extremity treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received at the VAMC in Loma Linda, California since March 2010.  In addition, the Board is interested in pertinent records from Dr. D.L. at Kaiser Permanente and Dr. D.W.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, accord the Veteran an appropriate VA examination to determine the current level of severity of the service-connected degenerative arthritis of his cervical spine with C5-6 and C6-7 discogenic disease.  His claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  All pertinent manifestations of the service-connected cervical spine disability should be annotated in the examination report.  Specifically, the examiner should:  

a. provide the range of flexion of the Veteran's cervical spine and comment on the degree of functional losses such as pain and weakness.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

b. discuss any associated ankylosis (favorable or unfavorable) of the Veteran's cervical spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  The examiner is hereby informed that an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

c. discuss whether there any adverse neurological abnormalities that are the result of the Veteran's service-connected degenerative arthritis of the cervical spine with C5-6 and C6-7 discogenic disease other than the already service-connected neuropathy of the left upper extremity.  If so, the examiner should identify the nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."  

d. opine as to whether the Veteran's service-connected disabilities--degenerative arthritis of the cervical spine with C5-6 and C6-7 discogenic disease and neuropathy of the left upper extremity associated with the cervical spine disability--alone preclude him from engaging in substantially gainful employment.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues on appeal-as are listed on the title page of this Remand.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


